By the Court, Lacy, J. An objection is taken to the sufficiency of the writ, in this case. In inspecting the record, we have no doubt but that the writ sets out, with sufficient certainty, the time and place where the defendants aré required to appear. It does not, it is true, state that it is in the city of Little Rock, but avers that it is at the .-Court-house in the county of Pulaski, and at the time prescribed by law. It is true, in this case, that there is no profert made of the writing sued on, but the defendants, by failing to demur, cannot now take advantage of it. Judgment affirmed.